CONFIDENTIAL TREATMENT REQUESTED

TERMINATION AGREEMENT

 

This Termination Agreement (the “Termination Agreement”) is made effective as of
July 24, 2014 (the “Termination Agreement Effective Date”) between KaloBios
Pharmaceuticals,  Inc., a Delaware corporation, with its principal place of
business at 442 Littlefield Ave., South San Francisco, California, U.S.A. 94080
(“KaloBios”), and Sanofi Pasteur S.A., a company organized and existing under
the laws of the Republic of France, having offices located at 2, avenue Pont
Pasteur, 69007 Lyon, France (“Sanofi”).  KaloBios and Sanofi are sometimes
referred to herein individually as a “Party” and collectively as the “Parties.”

 

RECITALS

WHEREAS, Sanofi and KaloBios entered into a Development, Commercialization
Collaboration and License Agreement effective as of January 8, 2010, which was
amended by Amendment No. 1 made effective January 1, 2012, and by Amendment No.
2 made effective July 1, 2012, (collectively the “Agreement”) pursuant to which
the Parties agreed to collaborate to develop products to treat or prevent
Pseudomonas aeruginosa infections and related indications, including ventilator
associated pneumonia, cystic fibrosis, and bronchiectasis; and

WHEREAS, Sanofi has determined that it desires to terminate the Agreement at
will, as it is entitled to do under Section 13.3 of the Agreement; and

WHEREAS, the Parties desire to confirm and agree on certain aspects of the
termination of the Agreement as set forth below.

NOW THEREFORE, in consideration of the foregoing premises and the mutual
promises, covenants and conditions contained in this Termination Agreement, the
Parties agree as follows:

 

ARTICLE 1

DEFINITIONS

The following terms shall have the meanings provided, whether in the singular or
plural form.  Capitalized terms not defined below shall have the meanings given
in the Agreement. In the event of any inconsistency between any terms defined in
this Termination Agreement and those defined in the Agreement, the terms set out
in this Termination Agreement shall prevail and govern.

1.1“Collaboration Term”  refers to that period of time beginning on January 8,
2010 and ending on the Termination Agreement Effective Date.

1.2“Field” means the diagnosis, treatment and/or prophylaxis of all human
diseases and conditions caused by Pseudomonas aeruginosa or otherwise associated
with Pseudomonas aeruginosa infections.

1.3“First Commercial Sale” means the first sale to a Third Party of a Licensed
Product by KaloBios (including its Affiliates and any successor(s)), or its
licensees or sub-licensees or any of their respective agents or distributors, in
a given regulatory jurisdiction after Regulatory Approval has been obtained in
such jurisdiction.

1.4“KaloBios Field”  means the diagnosis, treatment and/or prophylaxis of
Pseudomonas aeruginosa in patients with either Cystic Fibrosis or
Bronchiectasis.

 

CONFIDENTIAL PORTIONS OF THIS DOCUMENT REDACTED AND SEPARATELY FILED WITH THE
COMMISSION.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

1.5“KaloBios Know-How” means all Know-How that is Controlled by KaloBios or its
Affiliates, which is necessary for the Development, manufacture and/or
Commercialization of a Licensed Product. 

1.6“KaloBios Patent” means any Patent that (a) is Controlled by KaloBios or its
Affiliates and (b) claims the composition of matter, manufacture or use of a
Licensed Product, which would be infringed by the manufacture, use or sale of
such Licensed Product by a Third Party.  KaloBios Patents existing as of the
Termination Agreement Effective Date are set forth on Exhibit B to be
incorporated by reference.

1.7“Licensed Product” means any Antibody incorporating any KaloBios Technology
that (a) has been raised, engineered or otherwise targeted or optimized to bind
specifically and directly to PcrV (whether exclusively or in addition to any
other target such Antibody may modulate) and (b) competes for binding to PcrV
with a naturally occurring receptor of PcrV, or, once bound to the PcrV,
exhibits antagonistic activity against PcrV, agonist activity against PcrV, ADCC
(antibody dependent cellular cytotoxity) and/or other [***], including [***]
KB001, KB001-A or another anti-Pa Antibody targeting PcrV.  

1.8“Net Sales” means the gross amount invoiced by KaloBios (including its
Affiliates and any successor(s)), or its licensees, sub-licensees, or any of
their respective agents or  distributors on account of sales of Licensed Product
to Third Parties (including without limitation Third Party distributors and
wholesalers), less the total of each of the following, in each case to the
extent actually incurred or allowed and not already deducted, credited or
otherwise reflected in the amount invoiced:

(a)trade, cash and/or quantity discounts, credits, allowances, rebates and
returns (including, but not limited to, wholesaler and retailer returns);

(b)excise, sales and other consumption taxes and customs duties and other
compulsory payments made to government authorities to the extent included in the
invoice price;

(c)amounts repaid or credited by reason of rejections, defects, recalls or
returns or because of charge-backs, retroactive price reductions, refunds or
billing errors; and

(d)sales commissions actually paid to any Third Party and non-employee
wholesalers and distributors.

Each of the deductions set forth above shall be reasonable and customary, and
shall be determined on an accrual basis in accordance with applicable generally
acceptable accounting standards or US GAAP, consistently applied and as
applicable to the booking of such sales for a particular country.

1.9“[***] Milestones” shall have the meaning given in Section [***] below.

1.10“Royalty Cap” means Forty Million United States Dollars (US$40,000,000).

1.11“Royalties” shall have the meaning given in Section 3.1(a) below.

1.12“Sanofi Field” means the Field, but excluding the KaloBios Field.

1.13“Sanofi Know-How” means all Know-How that is Controlled by Sanofi or its
Affiliates as of the Termination Agreement Effective Date and is necessary for
the Development, manufacture and/or Commercialization of a Licensed Product. 



Page 2 of 18

CONFIDENTIAL PORTIONS OF THIS DOCUMENT REDACTED AND SEPARATELY FILED WITH THE
COMMISSION.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

1.14“Sanofi Patent” means any Patent that (a) is Controlled by Sanofi or its
Affiliates as of the Termination Agreement Effective Date (including Sanofi’s
interest in any Joint Patents), and (B) claims the composition of matter,
manufacture or use of a Licensed Product. 

1.15“Sanofi Technology” means the Sanofi Patents and Sanofi Know-How. 

1.16“Sublicense[***] Cap” means Forty Million United States Dollars
(US$40,000,000).

1.17“Sublicense Revenue” shall have the meaning given in Section 3.2 below.

1.18“Successful Completion” shall have the meaning given in Section 3.3 below.

1.19“Third Party Agreements” means any or all agreements between Sanofi, its
Affiliates and Third Parties, relating solely to the Development, manufacture or
Commercialization of Licensed Products as listed in Exhibit A attached hereto.

1.20“Transition Completion Date” [***]

 

ARTICLE 2

TERMINATION; TIMING; EFFECT

2.1Termination. Pursuant to Section 13.3 of the Agreement, Sanofi hereby
notifies KaloBios that it is terminating the Agreement at will. The Parties
agree that the effective date of such termination shall be the Termination
Agreement Effective Date, as stated on the first page hereof, and KaloBios
hereby waives any further notice of such termination.

2.2Consequences of Termination By Sanofi.  The Parties intend and agree that
Section 13.4 and 13.9 of the Agreement are superseded in their entirety by
Sections 2.2 and 2.3 hereof. The Parties further agree to use reasonable efforts
to accomplish the transitions called for in this Section 2.2 and elsewhere in
this Termination Agreement as soon as reasonably possible, but in any event by
the Transition Completion Date.

(a)Regulatory Filings; Data.  Sanofi shall transfer, assign or otherwise make
available to KaloBios all Regulatory Filings, Regulatory Approvals, and related
preclinical, analytical,  and clinical data and all Materials generated by or on
behalf of Sanofi, its Affiliates (or its licensees and sublicensees) developed
pursuant to the Agreement during the Collaboration Term and, in the case of the
license to Sanofi Technology granted to KaloBios under subsection (e) below,
necessary for the Development, manufacture and/or Commercialization of Licensed
Products throughout the Territory. Sanofi agrees that it will, effective as of
the date hereof, begin to transfer, assign or otherwise make available to
KaloBios  that specific data and Materials required to be transferred, assigned
or otherwise made available to KaloBios under  this Section 2.2(a) of this
Termination Agreement and otherwise as agreed by the Parties through the
transition process. Sanofi will prepare and provide as soon as practical
following the Termination Agreement Effective Date, a complete list of such data
and Materials by the Transition Completion Date, which list shall be
incorporated by reference herein. Sanofi shall expressly indicate on the lists
it provides to KaloBios which information and/or materials are assigned to
KaloBios (i.e. the ownership is transferred and Sanofi will no longer utilize)
and which information and/or materials are made available to KaloBios (i.e. the
ownership in which is retained by Sanofi, but KaloBios may use for Development
and Commercialization of Licensed Product in accordance with this Termination
Agreement).  KaloBios agrees that Sanofi (i) shall provide, on request, copies
of records, data and materials supporting summaries or slides previously
provided, but (ii) shall have



Page 3 of 18

CONFIDENTIAL PORTIONS OF THIS DOCUMENT REDACTED AND SEPARATELY FILED WITH THE
COMMISSION.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

no obligation to transfer any original records, data and materials already
delivered to KaloBios during the Collaboration Term.

(b)Manufacturing Process.  Sanofi shall make available, through the
non-exclusive license granted to KaloBios pursuant to section 2.2(e) below,  the
manufacturing process for the Licensed Products to KaloBios or its designee
(which will be designated as soon as reasonably practical but in no event later
than the Transition Completion Date). The Parties will develop and agree on a
written technology transfer plan, with scope, deliverables and timelines. For
greater certainty, the term “technology transfer” as used herein means a
transfer of documents and Materials and does not include hands-on training or
assistance other than being reasonably available to respond to questions.
Further, Sanofi shall indicate which information and/or Materials are assigned
to KaloBios and which information and/or Materials may be accessed by KaloBios
through the non-exclusive license granted to it pursuant to section 2.2(e)
below. The Parties agree that they will begin the manufacturing process
technology transfer called for under this Section 2.2(b)  immediately following
the Termination Agreement Effective Date, such transfer to be completed by the
Transition Completion Date [***].  For greater certainty, Sanofi shall have no
obligation to transfer any information regarding the manufacturing process that
Sanofi was granted access to under any agreement with [***]. 

(c)Third Party Agreements.  Sanofi shall, at the request of KaloBios, assign to
KaloBios any or all Third Party Agreements, to the extent permissible under the
terms of such agreements. Sanofi represents and warrants that attached hereto as
Exhibit A is an initial list of all Third Party Agreements, for KaloBios review
and decision on whether to accept assignment of one or more of those Third Party
Agreements, to the extent permissible under the respective Third Party
Agreement. Sanofi will provide an update to Exhibit A, if any, by the Transition
Completion Date. Upon receiving any necessary consent to do so, Sanofi will
provide KaloBios with copies of all such Third Party Agreements. For greater
certainty, KaloBios acknowledges that it will not receive copies of any such
agreements until the Third Party in question has consented to such disclosure if
required under the terms of the applicable agreement. Sanofi will take
reasonable steps to provide or pass through any services to KaloBios under Third
Party Agreements, consistent with their terms, until any requested consent to
assignment has been received or a new, direct agreement with KaloBios is in
place; provided however that KaloBios shall reimburse Sanofi for the cost of any
such Third Party services engaged on their behalf and approved in advance by
KaloBios for services during the period beginning on the Termination Agreement
Effective Date and ending on the Transition Completion Date.

(d)Marks; Other Intellectual Property. As of the Termination Agreement Effective
Date, Sanofi represents and warrants that there are no Marks relating solely to
Licensed Products existing and available to transfer to KaloBios. 

(e)Sanofi License.  Sanofi hereby grants to KaloBios, effective on the
Termination Agreement Effective Date, a [***] license under Sanofi Technology to
Develop, make, have made, use, sell, offer for sale, have sold, import and
otherwise Commercialize Licensed Products in the Sanofi Field or in the KaloBios
Field, as the case may be, in the Territory.  The Parties agree and acknowledge
that the economic terms of the license provided under this Subsection 2.2(e) are
provided for in Article 3 of this Termination Agreement.

(f)Interim Supply.     The Parties agree that any inventories of KB001-A and/or
[***] (as defined in the Agreement) in Sanofi’s or its Affiliates or
subcontractors’ possession are hereby assigned to KaloBios and Sanofi shall
cooperate with KaloBios to transfer such inventories to KaloBios or its designee
as soon as KaloBios or its designee confirms that it is ready to receive such
Materials following the Termination Agreement Effective Date.  The Parties agree
that Sanofi’s obligations regarding supply of Licensed Product under the
Agreement are terminated as of the Termination Agreement Effective Date and no
further notice of termination, for example, of the Supply Agreement between the
Parties dated as of October 10, 2010, as amended, is necessary, and that
KaloBios waives the right to any such notice under that Supply Agreement.





Page 4 of 18

CONFIDENTIAL PORTIONS OF THIS DOCUMENT REDACTED AND SEPARATELY FILED WITH THE
COMMISSION.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

(g)Transition Assistance.  Sanofi shall provide such assistance, at no cost to
KaloBios, as may be reasonably necessary or useful for KaloBios to commence or
continue Developing or Commercializing Licensed Products  in the Sanofi Field in
the Territory, to the extent Sanofi is then performing or having performed such
activities, including transferring or amending as appropriate, upon request of
KaloBios, any agreements or arrangements with Third Party vendors with respect
to Licensed Products.  To the extent that any such contract between Sanofi and a
Third Party is not assignable to KaloBios, then Sanofi shall reasonably
cooperate with KaloBios to arrange to continue to and provide such services from
such entity.  In no event shall Sanofi be required to perform any transition
assistance after the Transition Completion Date.

(h)Confidential Information. With the exception of Sanofi’s Confidential
Information transferred, assigned or licensed to KaloBios pursuant to Sections
2.2(a) and 2.2(e), each Party agrees to destroy all written copies of the other
Party’s Confidential Information (as that term is defined in the Agreement)
acquired from the Party during the Collaboration Term, provided that each Party
shall be entitled to retain a complete copy of all such Confidential Information
for purpose of ensuring compliance with its obligations herein, and further
provided that neither Party shall be required to delete from any servers or
other electronic archiving devices any Confidential Information from the other
Party. The Parties agree that as of the Termination Agreement Effective Date,
neither of them shall use the Confidential Information (as that term is defined
in the Agreement) of the other Party except as expressly permitted under
surviving clauses of the Agreement and this Termination Agreement.

(i)Transfer Costs; Permits. With regard to the physical transfer of any
information and/or Materials pursuant to this Section 2.2, the Parties will
agree in advance on shipping or transfer method, timing, destination and an
estimate of out-of-pocket costs to do so. KaloBios will pay directly or
reimburse Sanofi for all out-of-pocket shipping costs approved in advance by
KaloBios, and will be responsible at its cost for obtaining any necessary
permits to allow such transfer. Sanofi shall cooperate reasonably in any such
permitting process.

2.3Survival. The Parties confirm that except as expressly provided for in this
Termination Agreement, only the following provisions of the Agreement shall
survive termination of the Agreement Articles 1, 11, 12 (as modified herein), 14
and 15; Sections 8.10, 9.1, 10.3, 10.4, 13.7, and 13.8.

 

ARTICLE 3

PAYMENTS; PAYMENT CAPS

3.1Royalties.

(a)As a consequence of termination of the Agreement, including the license to
Sanofi Technology granted under Section 2.2(e) hereof, KaloBios shall pay Sanofi
tiered royalties on Net Sales of Licensed Product in the Territory, as follows
(the “Royalties”), subject to the Royalty Cap: (i) [***] percent ([***]%) of the
first $[***] in cumulative Net Sales of Licensed Products in the Territory; and
(ii) [***] percent ([***]%) of cumulative Net Sales of Licensed Products in
excess of $[***].

(b)The Royalties shall be payable upon First Commercial Sale on a
country-by-country basis, until [***] ([***]) years from First Commercial Sale.
Such royalties shall be reduced, on a country-by-country basis, by [***] percent
([***]%) in the event and for so long as KaloBios’s total royalty obligations
for sales of Licensed Product in that country exceed [***] percent ([***]%).

3.2Sublicense Revenue. In addition to the Royalty payments described above,
subject to the Sublicense[***] Cap, KaloBios shall pay to Sanofi (a) [***]
percent ([***]%) of all [***] actually received by KaloBios for the license,
sublicense, transfer (other than by Acquisition) or assignment of the right to
sell or



Page 5 of 18

CONFIDENTIAL PORTIONS OF THIS DOCUMENT REDACTED AND SEPARATELY FILED WITH THE
COMMISSION.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

otherwise distribute Licensed Product [***] anywhere in the Territory, and (b)
[***] percent ([***]%) of all [***] actually received by KaloBios for the
license, sublicense, transfer (other than by Acquisition) or assignment of the
right to sell or otherwise distribute Licensed Product [***] anywhere in the
Territory (collectively, “Sublicense Revenue”).  Sublicense Revenue shall mean
any [***] payments actually made to KaloBios, but shall not include [***] of
Licensed Products [***] to the extent made in return for [***] including but not
limited to [***].

3.3[***] Milestones. [***] while this Termination Agreement is in effect, and
[***] entered into a [***] (“[***] Milestones”) to [***] for any [***] occurring
after the [***] of such [***]. Each [***] by [***] to [***] hereunder shall be
[***] only on the [***] of such [***]. For purposes of this Section, “Successful
Completion” means, for any applicable [***] achievement of the [***] for such
[***] as specified in the applicable [***].  If in a calendar year, [***]
achieves more than [***]  milestone, then the [***] shall be [***]. For example,
if the [***] occurrence of [***] in a single calendar year are [***] (and [***]
were not achieved in any previous year), then [***] and [***] shall be [***] in
a [***].





Page 6 of 18

CONFIDENTIAL PORTIONS OF THIS DOCUMENT REDACTED AND SEPARATELY FILED WITH THE
COMMISSION.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED



 

 

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

3.4Definitions. For the purposes of this Article 3 and the [***] Milestone
events, “Acquired” or “Acquisition” shall mean, with respect to [***] (a) a
[***] or other [***] under applicable law of [***] with a [***] in which the
shareholders of [***] or any [***] that [***] or [***] immediately prior to such
[***] do not continue to [***] at least [***] percent ([***]%) of the aggregate
ordinary voting power entitled to vote for the election of directors represented
by the issued and outstanding stock of the entity surviving or resulting from
such merger, acquisition, consolidation or other business combination; or (b) a
sale or other disposition of title (other than one or more licenses or
equivalent transactions generating [***]) to all or substantially all of the
assets of KaloBios to which this Termination Agreement relates to one (1) or
more [***] in one transaction or a series of related transactions.
“Biopharmaceutical Company” shall mean an [***].

3.5Reporting; Payments; Caps; Royalty Reports.

(a)KaloBios shall, within [***] days of any event generating any form of payment
to Sanofi hereunder, whether in the form of [***], or otherwise, but not
including routine Royalty payments (which are addressed in paragraph (d)
below)), notify Sanofi of such event in writing in accordance with Section 7.5
hereof.

(b)If KaloBios enters into one or more transactions generating the right to
receive Sublicense Revenue, then Section 3.3 shall not apply to [***]. Upon any
subsequent termination of such Sublicense Revenue transaction(s) due to [***] or
its [***] shall continue to [***] of any [***] which would have [***] as though
such [***] had continued in full force and effect.





Page 7 of 18

CONFIDENTIAL PORTIONS OF THIS DOCUMENT REDACTED AND SEPARATELY FILED WITH THE
COMMISSION.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

(c)Notwithstanding any other provision of this Termination Agreement, (i) the
total payments of Royalties that KaloBios or its Affiliates (or any successor
thereof) shall be obligated to pay to Sanofi will not in any event exceed the
Royalty Cap, and (ii) the total payments of Sublicense Revenue [***] that
KaloBios shall be obligated to pay to Sanofi shall not exceed the
Sublicense[***] Cap.

(d)The first Royalty payment shall be made within [***] days following the end
of the calendar quarter in which any event triggering a Royalty payment first
occurs (e.g. if First Commercial Sale of a Licensed Product occurs on January
30th in a given year, Sanofi shall receive the corresponding Royalty payment by
no later than May 30th of the same year). For all subsequent Royalty payments,
payment shall be made within [***] days following the end of the calendar
quarter in which the Net Sales for such quarter have been earned by KaloBios
(e.g. for KaloBios’ Net Sales earned from January 1st to March 31 in a given
year, Sanofi shall receive the corresponding Royalty payment by no later than
May 30th of the same year).  Royalty payments shall be made by KaloBios to
Sanofi to such account as Sanofi may direct in writing. Each Royalty payment
shall be accompanied by an itemized written report showing the basis on which
the Royalty payment amount(s) were calculated. If no Royalty payment is due to
Sanofi for such reporting period, the report shall state this. In respect of all
payments due to Sanofi hereunder, except for Royalty payments or service payment
reimbursements, KaloBios shall remit such payments to Sanofi, to such account as
Sanofi may direct in writing, within [***] days of the occurrence of any event
under Article 3 obligating KaloBios to make a payment to Sanofi (other than
Royalty payments) without having received any invoice from Sanofi. With regard
to payments by KaloBios to Sanofi as reimbursement for services engaged by
Sanofi on KaloBios’ behalf in accordance with Sub-section 2.2(c) hereof,
KaloBios shall remit such payments to Sanofi, to such account as Sanofi may
direct in writing, within fourteen (14) days of receipt of Sanofi’s invoices for
such services.

All payments due to Sanofi hereunder shall be paid in Dollars and made by wire
transfer of immediately available funds into an account designated by
Sanofi.  Any payments or portions thereof due hereunder that are not received by
Sanofi on the date such payments are due under this Termination Agreement shall
bear interest at a rate equal to the lesser of: (a) [***], or any successor
thereto, at 12:01 a.m. on the first day of each calendar quarter in which such
payments are overdue; or (b) the [***], in each case calculated on the number of
days such payment is delinquent, compounded monthly.

To the extent a Party disputes any amount hereunder it shall immediately notify
the other Party. If a payment is found to be in error due to the accounting of
KaloBios, interest shall be payable as set out above from the period of the
initial due date until the dispute is resolved.  

(e)The rate of exchange to be used in computing the amount of currency
equivalent in Dollars of Net Sales invoiced in other currencies shall be made at
the average of the daily closing exchange rates reported in The Wall Street
Journal (U.S., Western Edition) over the applicable reporting period for the
payment due.

(f)KaloBios will maintain complete and accurate records in sufficient detail to
permit Sanofi to confirm the correct amount of all payments owed under this
Termination Agreement including all Royalty, Sublicense Revenue and [***].  Upon
reasonable prior notice, such records shall be available during regular business
hours for a period of [***] from the end of the calendar year to which they
pertain for examination at the expense of Sanofi, and not more often than once
each calendar year, by an independent certified public accountant selected by
Sanofi and reasonably acceptable to KaloBios, for the sole purpose of verifying
the correct amount of the [***] Sublicense Revenue and Royalty payments owed by
KaloBios pursuant to this Termination Agreement.  Any such auditor shall not
disclose KaloBios’ Confidential Information to Sanofi or any Third Party, except
to the extent such disclosure is necessary to accomplish such purpose.  Any
amounts shown to be owed but unpaid shall be paid by KaloBios in accordance with
Subsection 3.5(d) following receipt of the accountant’s report. Sanofi shall be
responsible for the full cost of such audit unless such audit discloses an
underpayment by KaloBios of more than [***] percent ([***]%) of the amount due,
in which case KaloBios shall be responsible for the full cost of such audit. 



Page 8 of 18

CONFIDENTIAL PORTIONS OF THIS DOCUMENT REDACTED AND SEPARATELY FILED WITH THE
COMMISSION.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

3.6Taxes.  

(a)Taxes on Income.  Each Party shall be solely responsible for the payment of
all taxes it is liable for. 

 

(b)Tax Cooperation.  The Parties agree to cooperate with one another and use
reasonable efforts to avoid or reduce tax withholding or similar obligations in
respect of royalties, milestone payments, and other payments made by KaloBios to
Sanofi under this Termination Agreement.  To the extent KaloBios is required to
deduct and withhold taxes on any payment to Sanofi, KaloBios shall pay the
amounts of such taxes to the proper Governmental Authority in a timely manner,
deduct this amount from the payment due to Sanofi and promptly transmit to
Sanofi evidence of such withholding sufficient to enable Sanofi to claim any
amount allowed by its own tax authorities.  In order to benefit from the
provisions of the double tax treaty between France and the United States, Sanofi
will complete and sign the Certificate of Residence and Application for a
Reduction of Withholding Tax on Royalties forms or such other applicable forms
and send them to KaloBios immediately upon the Termination Agreement Effective
Date and every January thereafter.   In the event Sanofi fails to promptly
provide such forms duly completed and signed, KaloBios will notify Sanofi in
writing to the address listed in Section 6.5, that it must send such forms to
KaloBios.  If, after thirty (30) days of such written notice to Sanofi, KaloBios
has not received such documents, KaloBios will declare and pay withholding tax
at the common rate of the applicable corporate income tax, and such tax will
then be deducted from the corresponding payment by KaloBios to Sanofi, and proof
of payment will be sent to Sanofi as evidence of such payment.

 

3.7Non-Monetary Consideration.  In the event KaloBios receives any non-monetary
consideration in connection with the sale of a Licensed Product, KaloBios’s
payment obligations under this Article 3 shall be based on the fair market value
of such other consideration.  In such case, KaloBios shall disclose the terms of
such arrangement to Sanofi and the Parties shall endeavor in good faith to agree
on such fair market value.

 

3.8Blocked Currency.  In each country where the local currency is blocked and
cannot be removed from the country, royalties accrued in that country shall be
paid to Sanofi in Dollars based on the Dollar reported sales for the quarter in
accordance with applicable Laws and accounting standards, unless otherwise
mutually agreed.

 

ARTICLE 4

INTELLECTUAL PROPERTY

4.1Ownership of Inventions. Each Party represents and warrants that lists of the
Sole Inventions of that Party, of any Joint Inventions and any Joint Patents,
each as of the Termination Agreement Effective Date, will be provided to the
other Party as soon as practical following the Termination Agreement Effective
Date but in any event not later than the Transition Completion Date, and will be
attached hereto as Exhibits C (KaloBios’ Sole Inventions), D (Sanofi’s Sole
Inventions), E (Joint Inventions) and F (Joint Patents), respectively, and are
incorporated by this reference. Each Party may practice any Joint Inventions
listed in Exhibit D in any field on a cost-free, non-exclusive basis in the
Territory, without obligation to report to the other Party.

4.2Notification. KaloBios shall promptly notify Sanofi in writing if it becomes
aware of any (1) existing or threatened misuse of any Sanofi Technology, or (2)
any allegation of infringement or misappropriation made by a Third Party in
connection with the manufacture, use, sale or importation of a Licensed Product
made



Page 9 of 18

CONFIDENTIAL PORTIONS OF THIS DOCUMENT REDACTED AND SEPARATELY FILED WITH THE
COMMISSION.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

under the license granted by Sanofi herein, and shall share with Sanofi any
available information relating to such notice.

4.3Publications. 

(a)Sanofi and KaloBios may jointly or separately publish data generated by them
collectively or individually during Collaboration Term, provided that the Party
wishing to publish provides the other Party a draft copy of any proposed public
disclosure at least [***] in advance of the proposed submission date  and the
receiving Party shall have the right to require modifications of the proposed
public disclosure in order to (a) to protect KaloBios’ Confidential Information
and/or Sanofi Confidential Information, as the case may be; (b) for [***]
reasons or [***] reasons; and/or (c) to delay such submission for an additional
[***] as may be reasonably necessary to seek patent protection for the
information disclosed in such proposed public disclosure (if applicable).

(b)KaloBios shall have the right to publish data generated by KaloBios using the
Sanofi Technology following the Termination Agreement Effective Date, provided
that KaloBios provides a draft copy of any proposed public disclosure to Sanofi
[***] in advance of the proposed submission date  and Sanofi shall have the
right to require modifications of the proposed public disclosure in order
to  (a) to protect Sanofi’s Confidential Information; (b) for [***] reasons or
[***] reasons; and/or (c) to delay such submission for an additional [***] as
may be reasonably necessary to seek patent protection for the information
disclosed in such proposed public disclosure (if applicable).

 

 

ARTICLE 5

MUTUAL RELEASES

5.1Mutual General Release.    

(a)In consideration for the release provided in Section 5.1(b) of this
Termination Agreement, and effective upon the Termination Agreement Effective
Date, KaloBios, for itself and its Affiliates, predecessors, successors,
assigns, officers, directors, shareholders, agents, employees, and
representatives, past or present, and all persons acting under, by, through, or
with any of them (collectively, the “KaloBios Releasors”), hereby releases and
forever discharges Sanofi and its Affiliates, predecessors, successors, assigns,
officers, directors, shareholders, agents, employees, and representatives, past
or present, and all persons acting under, by, through, or with any of them
(collectively, the “Sanofi Releasees”) from any and all actions, causes of
action, obligations, costs, expenses, damages, losses, claims, liabilities,
suits, debts, demands, and benefits (including attorneys’ fees and costs) of
whatever character, in law or in equity, known or unknown, suspected or
unsuspected,  of any kind or nature whatsoever, based on any act, omission,
event, occurrence, or nonoccurrence from the beginning of the world to the day
of the Termination Agreement Effective Date, including but not limited to any
claims or causes of action arising out of or in any way relating to the
Agreement, the Parties’ entering into the Agreement, and the Parties’ respective
performance of their obligations under the Agreement, excluding only any claims
or rights arising out of the performance of the Parties’ respective obligations
under this Termination Agreement including any provisions of the Agreement
surviving in accordance with the terms of Section 2.3 hereof.

(b)In consideration for the release provided in Section 5.1(a) of this
Termination Agreement, and effective upon the Termination Agreement Effective
Date, Sanofi, for itself and its Affiliates, predecessors, successors, assigns,
officers, directors, shareholders, agents, employees, and representatives, past
or present, and all persons acting under, by, through, or with any of them
(collectively, the “Sanofi Releasors”), hereby releases and forever discharges
KaloBios and its Affiliates, predecessors, successors, assigns, officers,
directors, shareholders, agents, employees, and representatives, past or
present, and all persons acting under, by, through, or with any of them
(collectively, the “KaloBios Releasees”) from any and all actions, causes of
action, obligations, costs,



Page 10 of 18

CONFIDENTIAL PORTIONS OF THIS DOCUMENT REDACTED AND SEPARATELY FILED WITH THE
COMMISSION.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

expenses, damages, losses, claims, liabilities, suits, debts, demands, and
benefits (including attorneys’ fees and costs) of whatever character, in law or
in equity, known or unknown, suspected or unsuspected,  of any kind or nature
whatsoever, based on any act, omission, event, occurrence, or nonoccurrence from
the beginning of the world to the day of the Termination Agreement Effective
Date, including but not limited to any claims or causes of action arising out of
or in any way relating to the Agreement, the Parties’ entering into the
Agreement, and the Parties’ respective performance of their obligations under
the Agreement, excluding only any claims or rights arising out of the
performance of the Parties’ respective obligations under this Termination
Agreement including any provisions of the Agreement surviving in accordance with
the terms of Section 2.3 hereof.

(c)In addition to the provisions of Sections 5.1(a) and 5.1(b) of this
Termination Agreement, KaloBios hereby expressly waives and releases any and all
defenses, rights, and benefits that it or any of the other KaloBios Releasors
might have in relation to any of the Sanofi Releasees, and Sanofi hereby
expressly waives and releases any and all defenses, rights, and benefits that it
or any of the other Sanofi Releasors might have in relation to any of the
KaloBios Releasees, under or by virtue of any laws or statutes relating to the
release of unknown claims, such as or similar to § 1542 of the California Civil
Code, which reads:

Section 1542  Certain Claims Not Affected by General Release  A general release
does not extend to claims which the creditor does not know or suspect to exist
in his or her favor at the time of executing the release, which if known by him
or her must have materially affected his settlement with the debtor.

KaloBios or Sanofi may hereafter discover facts other than or different from
those that it now knows or believes to be true with respect to the subject
matter of the releases in this section, but each of KaloBios and Sanofi hereby
expressly waives and fully, finally, and forever settles and releases any known
or unknown, suspected or unsuspected, contingent or non-contingent claim against
the Sanofi Releasees and the KaloBios Releasees, respectively, whether or not
concealed or hidden, without regard to the subsequent discovery or existence of
such different or additional facts. 

 

 

ARTICLE 6

 

CONFIDENTIALITY

 

6.1Confidential Information under this Termination Agreement. Except to the
extent expressly authorized by this Termination Agreement or otherwise agreed in
writing by the Parties, each Party agrees it shall keep confidential and shall
not publish or otherwise disclose and shall not use for any purpose other than
as provided for in this Termination Agreement (which includes the exercise of
any rights or the performance of any obligations hereunder) any Confidential
Information furnished to it by the other Party pursuant to this Termination
Agreement except for that portion of such information or materials that the
receiving Party can demonstrate by competent written proof:

(a)was already known to the receiving Party or its Affiliate, other than under
an obligation of confidentiality, at the time of disclosure by the other Party;

(b)was generally available to the public or otherwise part of the public domain
at the time of its disclosure to the receiving Party;

(c)became generally available to the public or otherwise part of the public
domain after its disclosure and other than through any act or omission of the
receiving Party in breach of this Agreement;





Page 11 of 18

CONFIDENTIAL PORTIONS OF THIS DOCUMENT REDACTED AND SEPARATELY FILED WITH THE
COMMISSION.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

(d)is subsequently disclosed to the receiving Party or its Affiliate by a Third
Party who has a legal right to make such disclosure; or

(e)is subsequently independently discovered or developed by the receiving Party
or its Affiliate without the aid, application, or use of the disclosing Party’s
Confidential Information, as evidenced by a contemporaneous writing.

6.2Definition. The Parties agree that the term “Confidential Information” as
used in this Termination Agreement means any and all information communicated in
writing, orally or visually or in any tangible or electronic form or media, and
any full or partial copies thereof, disclosed by the disclosing Party relating
to, but not limited to, business plans and strategy, research and development
(including but not limited to pre-clinical studies and current and future
clinical trials), relationships with Third Parties, technology, trade secrets,
Know-How, proprietary information, inventions (whether or not patentable),
unpublished Patent applications, licenses, software, programs, prototypes,
designs, analysis codes, discoveries, techniques, methods, ideas, concepts,
data, engineering and manufacturing information, procedures, specifications,
diagrams, drawings, schematics, blue prints, parts lists, and samples, and
financial information including sales and royalties, and also the confidential
information of any Third Party which is disclosed to the disclosing Party and is
in turn disclosed to the receiving Party or otherwise learned by visual or other
inspection.  The Parties agree that the information in any technology transfer
plan or other document disclosing Sanofi Technology is also Confidential
Information under this Termination Agreement.

 

6.3Confidential Information under the Agreement. The Parties agree that the term
“Confidential Information” as defined in the Agreement shall apply to
information exchanged between the Parties during the Collaboration Term and also
includes all Confidential Information disclosed under the Non-Disclosure or
Confidentiality Agreements dated March 30, 2009 and August 1, 2009 between the
Parties. Such Confidential Information under the Agreement shall be subject to
the Agreement’s requirements of confidentiality as contained in Article 12 of
the Agreement, for a period of [***] from the Termination Agreement Effective
Date (except with regard to any Confidential Information which is a trade secret
of either Party, in which case, the receiving Party’s obligation to hold such
information in confidence shall be of indefinite duration or unless and until
such information is no longer a trade secret).

ARTICLE 7

MISCELLANEOUS

7.1Entire Agreement; Amendment.  This Termination Agreement, including the
Exhibits hereto or incorporated by reference herein, sets forth the complete,
final and exclusive agreement and all the covenants, promises, agreements,
warranties, representations, conditions and understandings between the Parties
hereto with respect to the subject matter hereof and supersedes, as of the
Termination Agreement Effective Date, all prior agreements and understandings
between the Parties with respect to the subject matter hereof.  There are no
covenants, promises, agreements, warranties, representations, conditions or
understandings, either oral or written, between the Parties other than as are
set forth herein and therein, with respect to the subject matter of this
Agreement.  No subsequent alteration, amendment, change or addition to this
Termination Agreement shall be binding upon the Parties unless reduced to
writing and signed by an authorized officer of each Party. 

7.2Publicity; Terms of Agreement. 

(a)The Parties agree that the terms of this Termination Agreement are the
Confidential Information of both Parties, subject to the special authorized
disclosure provisions set forth in Section 7.2 and Section 7.3. The Parties
shall communicate and use reasonable efforts to agree on key messages associated
with this



Page 12 of 18

CONFIDENTIAL PORTIONS OF THIS DOCUMENT REDACTED AND SEPARATELY FILED WITH THE
COMMISSION.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

Termination Agreement.  If either Party desires to make a public announcement or
news release concerning this Termination Agreement, such Party shall give
reasonable prior advance notice of the proposed text of such announcement to the
other Party for its prior review and comment (except as otherwise provided
herein), which the disclosing Party will consider in good faith.  The Parties
agree that the public announcement of the execution of this Termination
Agreement will be made by a KaloBios press release immediately following such
execution.  In the case of a public disclosure required by Law, the disclosing
Party shall provide the other Party with a reasonable time to review and comment
on such proposed disclosure, and in any event the reviewing Party shall not
unreasonably withheld its approval of such proposed disclosure.  Neither Party
shall be required to seek the permission of the other Party to repeat any
information regarding the terms of this Termination Agreement that have already
been publicly disclosed by such Party, or by the other Party, in accordance with
this Section. 

(b)The Parties acknowledge that either or both Parties may be obligated to file
a copy of this Termination Agreement (and/or provide a summary disclosure
thereof) with the United States Securities and Exchange Commission or other
Government Authorities, including but not limited to tax authorities.  Each
Party shall be entitled to make such a required filing, provided that it
requests confidential treatment of at least the commercial terms and sensitive
technical terms hereof and thereof to the extent such confidential treatment is
reasonably available to such Party.  In the event of any such filing, each Party
will provide the other Party with a copy of any such summary thereof and/or this
Termination Agreement marked to show provisions for which such Party intends to
seek confidential treatment and shall reasonably consider and incorporate the
other Party’s comments thereon to the extent consistent with the legal
requirements governing redaction of information from material agreements that
must be publicly filed. 

7.3Authorized Disclosure.  Notwithstanding the obligations set forth in Section
7.2 and the Agreement, a Party may disclose the other Party’s Confidential
Information and the terms of this Termination Agreement to the extent:

(a)such disclosure is reasonably necessary: (i) to such Party’s directors,
attorneys, independent accountants or financial advisors for the sole purpose of
enabling such directors, attorneys, independent accountants or financial
advisors to provide advice to the receiving Party, provided that in each such
case on the condition that such directors, attorneys, independent accountants
and financial advisors are bound by confidentiality and non-use obligations
consistent with those contained in this Termination Agreement; or (ii) to actual
or potential investors, licensees, sub-licensees and/or acquirers solely for the
purpose of evaluating an actual or potential investment or acquisition; provided
that in each such case on the condition that such actual or potential investors
and/or acquirers are bound by confidentiality and non-use obligations consistent
with those contained in this Termination Agreement and having a minimum duration
of at least [***] (and of indefinite duration with regard to disclosure of any
trade secrets, unless and until such information is no longer a trade secret);
or

(b)such disclosure is required by Law or judicial or administrative process,
provided that in such event such Party shall promptly inform the other Party
such required disclosure and provide the other Party an opportunity to challenge
or limit the disclosure obligations.  Confidential Information that is disclosed
as required by Law or judicial or administrative process shall remain otherwise
subject to the confidentiality and non-use provisions of this Article, and the
Party disclosing Confidential Information pursuant to Law or court order shall
take all steps reasonably necessary, including seeking of confidential treatment
or a protective order to ensure the continued confidential treatment of such
Confidential Information.

7.4Force Majeure.  Each Party shall be excused from the performance of its
obligations under this Termination Agreement to the extent that such performance
is prevented by force majeure and the nonperforming Party promptly provides
notice of the prevention to the other Party.  Such excuse shall be continued so
long as the condition constituting force majeure continues and the nonperforming
Party takes reasonable efforts to remove the condition.  For purposes of this
Termination Agreement, force majeure shall include conditions beyond the
reasonable control of the nonperforming Party, including an act of God or
terrorism, voluntary or involuntary



Page 13 of 18

CONFIDENTIAL PORTIONS OF THIS DOCUMENT REDACTED AND SEPARATELY FILED WITH THE
COMMISSION.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

compliance with any regulation, law or order of any government, war, civil
commotion, labor strike or lock-out, epidemic, failure or default of public
utilities or common carriers, destruction of production facilities or materials
by fire, earthquake, storm or like catastrophe.  Notwithstanding the foregoing,
a Party shall not be excused from making payments owed hereunder because of a
force majeure affecting such Party.  If a force majeure persists for more than
ninety (90) days, then the Parties will discuss in good faith the modification
of the Parties’ obligations under this Termination Agreement in order to
mitigate the delays caused by such force majeure.

7.5Notices.  Any notice required or permitted to be given under this Termination
Agreement shall be in writing, shall specifically refer to this Termination
Agreement, and shall be addressed to the appropriate Party at the address
specified below or such other address as may be specified by such Party in
writing in accordance with this Section, and shall be deemed to have been given
for all purposes (a) when received, if hand-delivered or sent by confirmed
facsimile or a reputable courier service, or (b) five (5) business days after
mailing, if mailed by first class certified or registered airmail, postage
prepaid, return receipt requested.

 

 

If to KaloBios: 

KaloBios Pharmaceuticals, Inc.

 

442 Littlefield Ave.

 

South San Francisco, CA  94080

 

U.S.A.

 

Attn:  Chief Legal Officer

 

[***]

 

 

If to Sanofi: 

Sanofi Pasteur S.A.

 

2, avenue Pont Pasteur

 

69007 Lyon, France

 

Attention: Vice President, Legal Affairs &

 

Attn:  Chief Legal Officer

 

General Counsel

 

[***]

 

 

 

Copy to: Sanofi Pasteur Limited

 

Attention: Legal Affairs

 

[***]

 

7.6No Strict Construction; Headings; Interpretation.  This Termination Agreement
has been prepared jointly and shall not be strictly construed against either
Party.  Ambiguities, if any, in this Termination Agreement shall not be
construed against any Party, irrespective of which Party may be deemed to have
authored the ambiguous provision.  The headings of each Article and Section in
this Termination Agreement have been inserted for convenience of reference only
and are not intended to limit or expand on the meaning of the language contained
in the particular Article or Section.  Except where the context otherwise
requires, the use of any gender herein shall be deemed to be or include the
other genders, the use of the singular shall be deemed to include the plural
(and vice versa) and the word “or” is used in the inclusive sense (and/or).  The
words “include”, “includes” and “including” shall be deemed to be followed by
the phrase “without limitation.” The word “will” shall be construed to have the
same meaning and effect as the word “shall.”  Unless the context requires
otherwise, (a) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (b) any reference herein to any Person shall
be construed to include the Person’s successors and assigns, (c) the words
“herein”, ”hereof” and ”hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety



Page 14 of 18

CONFIDENTIAL PORTIONS OF THIS DOCUMENT REDACTED AND SEPARATELY FILED WITH THE
COMMISSION.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

and not to any particular provision hereof and (d) all references herein to
Sections or Exhibits shall be construed to refer to Sections or Exhibits of this
Termination Agreement.

7.7Assignment.  Neither Party may assign or transfer this Termination Agreement
or any rights or obligations hereunder without the prior written consent of the
other, except that a Party may make such an assignment without the other Party’s
consent to an Affiliate or Acquirer of such Party or to a successor to
substantially all of the business of such Party.  Any permitted successor or
assignee of rights and/or obligations hereunder shall, in writing to the other
Party, expressly assume performance of such rights and/or obligations.  Any
permitted assignment shall be binding on the successors of the assigning
Party.  Any assignment or attempted assignment by either Party in violation of
the terms of this Section shall be null, void and of no legal effect.    

7.8Performance by Affiliates.  Each Party may discharge any obligations and
exercise any right hereunder through any of its Affiliates.  Each Party hereby
guarantees the performance by its Affiliates of such Party’s obligations under
this Termination Agreement, and shall cause its Affiliates to comply with the
provisions of this Termination Agreement in connection with such
performance.  Any breach by a Party’s Affiliate of any of such Party’s
obligations under this Termination Agreement shall be deemed a breach by such
Party, and the other Party may proceed directly against such Party without any
obligation to first proceed against such Party’s Affiliate.

7.9Further Actions.  Each Party agrees to execute, acknowledge and deliver such
further instruments, and to do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this Termination
Agreement.

7.10Severability.  If any one or more of the provisions of this Termination
Agreement is held to be invalid or unenforceable by any court of competent
jurisdiction from which no appeal can be or is taken, the provision shall be
considered severed from this Termination Agreement and shall not serve to
invalidate any remaining provisions hereof.  The Parties shall make a good faith
effort to replace any invalid or unenforceable provision with a valid and
enforceable one such that the objectives contemplated by the Parties when
entering this Termination Agreement may be realized.

7.11No Waiver.  Any delay in enforcing a Party’s rights under this Termination
Agreement or any waiver as to a particular default or other matter shall not
constitute a waiver of such Party’s rights to the future enforcement of its
rights under this Agreement, except with respect to an express written and
signed waiver relating to a particular matter for a particular period of time.

7.12Independent Contractors.  Each Party shall act solely as an independent
contractor, and nothing in this Termination Agreement shall be construed to give
either Party the power or authority to act for, bind, or commit the other Party
in any way.  Nothing herein shall be construed to create the relationship of
partners, principal and agent, or joint-venture partners between the Parties.

7.13English Language; Governing Law. This Termination Agreement was prepared in
the English language, which language shall govern the interpretation of, and any
dispute regarding, the terms of this Termination Agreement.  This Termination
Agreement and all disputes arising out of or related to this Termination
Agreement or any breach hereof shall be governed by and construed under the Laws
of the State of New York, USA, without giving effect to any choice of law
principles that would require the application of the Laws of a different
jurisdiction.

7.14Compliance.  In carrying out its rights and obligations hereunder, each
Party shall comply with all applicable Laws.

7.15Counterparts.  This Termination Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.



Page 15 of 18

CONFIDENTIAL PORTIONS OF THIS DOCUMENT REDACTED AND SEPARATELY FILED WITH THE
COMMISSION.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

7.16Dispute Resolution. In the event of a dispute arising out of, relating to,
or in connection with this Termination Agreement, including disputes over the
interpretation or enforcement of this Termination Agreement, the Parties shall
follow the dispute resolution provisions of Article 14 of the Agreement, which
are incorporated herein by this reference as if set out in full.

7.17Specific Performance

(a) KaloBios acknowledges and agrees that Sanofi would be damaged irreparably in
the event of an unauthorized use by KaloBios, its Affiliates, licensees,
sub-licensees or agents, of the Sanofi Technology outside the scope of the
license contained in Section 2.2(e) of this Termination Agreement in accordance
with its specific terms. In such event, KaloBios agrees that Sanofi shall be
entitled to injunctive relief to prevent breaches of this Termination Agreement
and to enforce specifically this Termination Agreement.  Such remedies shall not
be deemed to be the exclusive remedies for such a breach of this Termination
Agreement but shall be in addition to all other remedies available to Sanofi at
law or equity.  KaloBios shall not oppose the granting of an injunction,
specific performance or other equitable relief sought in accordance with this
section on the basis that Sanofi has an adequate remedy at law or that any award
of equitable relief is not an appropriate remedy for any reason at law or in
equity.  In seeking an injunction or injunctions in connection with this
section, Sanofi shall not be required to provide any bond or other security in
connection with any such injunction or order.

(b)KaloBios shall, with regard to any sub-licensee of the Sanofi Technology,
include a requirement for specific performance similar to that set out in
paragraph 7.17(a) as one of the terms of any such sub-license.

 

In Witness Whereof, the Parties have executed this Termination Agreement in
duplicate originals by their duly authorized officers.

_________

 

 



 

_________

 

 



 

Sanofi Pasteur S.A.

By: _________________________

Name:  Olivier Charmeil

Title:  Chief Executive Officer

Date: ________________________

KaloBios Pharmaceuticals, Inc.

By: _________________________

Name:  David Pritchard

Title:  President and Chief Executive Officer

Date: ________________________

 





Page 16 of 18

CONFIDENTIAL PORTIONS OF THIS DOCUMENT REDACTED AND SEPARATELY FILED WITH THE
COMMISSION.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED



EXHIBIT A

INITIAL LIST OF THIRD PARTY AGREEMENTS

 

 

 

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

 





Page 17 of 18

CONFIDENTIAL PORTIONS OF THIS DOCUMENT REDACTED AND SEPARATELY FILED WITH THE
COMMISSION.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED



ADDITIONAL EXHIBITS INCORPORATED BY REFERENCE

EXHIBIT B: KaloBios Patents existing as of the Termination Agreement Effective
Date

EXHIBIT C: KaloBios’ Sole Inventions existing as of the Termination Agreement
Effective Date

EXHIBIT D: Sanofi’s Sole Inventions existing as of the Termination Agreement
Effective Date

EXHIBIT E: Joint Inventions existing as of the Termination Agreement Effective
Date

EXHIBIT F: Joint Patents existing as of the Termination Agreement Effective Date

 

 



Page 18 of 18

CONFIDENTIAL PORTIONS OF THIS DOCUMENT REDACTED AND SEPARATELY FILED WITH THE
COMMISSION.

--------------------------------------------------------------------------------